Blandin, J.
The sole exception transferred is to the Court’s permitting plaintiff’s counsel on cross-examination to question the defendant Geraldine Blanchard as to the amount of her hospital bill. The plaintiff testified that the defendants were hard pressed and that he loaned them money at various times, including $190 *372towards paying Géraldine’s hospital bill. The defendants denied most of the plaintiff’s claims in general and the hospital loan in particular. In the course of the defendant Jerry’s denial of this loan, he further claimed the hospital bill only amounted to $121. As bearing, on this defendant’s credibility, plaintiff’s counsel sought to prove by Mrs. Blanchard that the bill exceeded $121, and the Court permitted cross-examination along this line over the defendants’ exception. An examination of the record convinces us that no prejudice resulted from Mrs. Blanchard’s answers, and furthermore, that there was no abuse of discretion in permitting the questions which tended to discredit the defendant’s claims. Noel v. LaPointe, 86 N. H. 162, 167. It follows the order is

Judgment on the verdict.

All concurred.